Citation Nr: 1617875	
Decision Date: 05/04/16    Archive Date: 05/13/16

DOCKET NO.  10-36 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of service connection for a neck disability, to include as secondary to a service-connected low back disability.  

2. Entitlement to a rating in excess of 40 percent for a low back disability.  

3. Entitlement to a rating in excess of 20 percent for right foot cold injury residuals.  

4. Entitlement to a rating in excess of 20 percent for left lower extremity peripheral neuropathy.  

5. Entitlement to a rating in excess of 20 percent for right lower extremity peripheral neuropathy.  


REPRESENTATION

Appellant represented by:	The American Legion
ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1968 to February 1970 and from August 1977 to July 1984.  These matters are before the Board of Veterans' Appeals (Board) on appeal from October 2008 and May 2015 rating decisions by the Montgomery, Alabama, Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran's April 2005 original claim of service connection for a neck disability, to include as secondary to his low back disability, was denied by a November 2005 rating decision; he was notified of the denial in a December 2005 letter.  He did not appeal the denial, and new and material evidence was not received within the one-year appeal period.  Consequently, the November 2005 rating decision became final.  In November 2007, the Veteran filed the petition that gave rise to the instant appeal to reopen the claim of service connection for a neck disability, to include as secondary to his low back disability.  The issue is characterized accordingly.  


FINDING OF FACT

In a February 2016 written statement, prior to the promulgation of a Board decision in the matter, the Veteran withdrew his appeal seeking to reopen a claim of service connection for a neck disability, a rating in excess of 40 percent for a low back disability, a rating in excess of 20 percent for right foot cold injury residuals; a rating in excess of 20 percent for left lower extremity peripheral neuropathy; and a rating in excess of 20 percent for right lower extremity peripheral neuropathy; there is no question of fact or law remaining for the Board to consider in those matters.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal are met with respect to the claims seeking to reopen a claim of service connection for a neck disability, a rating in excess of 40 percent for a low back disability,  a rating in excess of 20 percent for right foot cold injury residuals, a rating in excess of 20 percent for left lower extremity peripheral neuropathy, and a rating in excess of 20 percent for right lower extremity peripheral neuropathy; the Board has no further jurisdiction to consider appeals in those matters.  38 U.S.C.A. §§ 7104, 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board has jurisdiction in any matter which under 38 U.S.C.A. § 511(a) is subject to a decision by the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal, which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing at any time before the Board promulgates a decision in the matter.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his authorized representative, and must be in writing or on the record at a hearing.  38 C.F.R. § 20.204.  

In a February 2016 written statement, the Veteran withdrew his appeals seeking to reopen a claim of service connection for a neck disability, a rating in excess of 40 percent for a low back disability; a rating in excess of 20 percent for right foot cold injury residuals; a rating in excess of 20 percent for left lower extremity peripheral neuropathy; and a rating in excess of 20 percent for left lower extremity peripheral neuropathy.  A March 2016 statement by his representative called the Board's attention to the Veteran's expression of intent.  Hence, there are no allegations of error in fact or law remaining for appellate consideration in those matters.  Accordingly, the Board has no further jurisdiction to consider appeals in the matters, and the appeals must be dismissed.  

ORDER

The appeals seeking to reopen a claim of service connection for a neck disability, a rating in excess of 40 percent for a low back disability, a rating in excess of 20 percent for residuals of a right foot cold injury, a rating in excess of 20 percent for left lower extremity peripheral neuropathy, and a rating in excess of 20 percent for right lower extremity peripheral neuropathy are dismissed.  


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals  
Department of Veterans Affairs


